Exhibit 10.3

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN
OPINION OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS
OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.

 

1847 CABINETS INC.

 

8% VESTING PROMISSORY NOTE

 

Up to $1,260,000 September 30, 2020

 

FOR VALUE RECEIVED, 1847 Cabinets Inc., a Delaware corporation (the “Company”),
promises to pay to Stephen Mallatt, Jr. and Rita Mallatt, each in his and her
capacity as a Seller (collectively, the “Holder”), subject to Section 4 below,
the principal sum of One Million, Fifty Thousand Dollars ($1,050,000.00), as
adjusted as set forth herein (the “Principal”) in lawful money of the United
States of America, with interest payable on the Vested portion of Principal at
the rate of eight percent (8%) per annum. To the extent Vested, the unpaid
Principal and all accrued but unpaid interest on such Vested portion of
Principal shall be paid in full to the Holder on the last day of the
thirty-sixth (36th) month following the date of this Note (the “Maturity Date”).

 

Capitalized terms used herein but not defined herein shall have the meaning
ascribed to them in that certain Stock Purchase Agreement, dated August 27,
2020, (the “Purchase Agreement”), among the Company, the Holder and Kyle’s
Custom Wood Shop, Inc., an Idaho corporation (“Kyle’s”), and 1847 Holdings LLC,
a Delaware limited liability company (“Buyer Parent”), pursuant to which the
Company is acquiring the Shares from the Holder.

 

The following is a statement of the rights of the Holder of this Note and the
terms and conditions to which this Note is subject, and to which the Holder, by
acceptance of this Note, agrees:

 

1. Principal Repayment. If, and to the extent, that the Principal is Vested, the
Vested portion of the Principal along with all accrued, but unpaid interest on
the Vested portion of the Principal, shall be paid in one lump sum on the
Maturity Date.

 

2. Interest. Interest (the “Interest”) shall accrue on the unpaid Vested portion
of Principal from the date of issuance of this Note until such Vested portion of
Principal is repaid in full at the simple rate of eight percent (8%) per annum.
The portion of accrued, but unpaid, Interest on the Vested portion of the
Principal is payable at Maturity. All computations of the Interest rate
hereunder shall be made on the basis of a 360-day year of twelve 30-day months.
In the event that any Interest rate provided for herein shall be determined to
be unlawful, such Interest rate shall be computed at the highest rate permitted
by applicable law. Any payment by the Company of any Interest amount in excess
of that permitted by law shall be considered a mistake, with the excess being
applied to the Principal of this Note without prepayment premium or penalty.

 



1

 

 

3. Redemption. The Company will have the right to redeem all but no less than
all of the Note at any time prior to the Maturity Date pursuant to the terms of
this Note. Notwithstanding anything to contrary in this Note, if the Company
elects to redeem, the redemption price will be payable in cash and is equal to
the then outstanding Vested portion of the Principal plus any remaining unvested
Principal amount of this Note plus accrued but unpaid Interest thereon
(calculated over 36 months). For purposes of this Section 3, the “unvested
Principal amount” shall be $350,000.00 per year. By way of example: if the
Company elects to redeem this Note on January 25, 2021, the Company shall pay
the Vested Principal amount for year 2020, calculated as of December 31, 2020
pursuant to Section 4 below, plus $700,000 ($350,000 x 2), plus all accrued but
unpaid interest on the sum total (calculated over 36 months).

 

4. Vesting.

 

(a) General. The payment of the Principal and accrued Interest thereon is
subject to vesting in accordance with this Section 4. The Company shall only be
required to pay the Vested portion of the Principal and Interest on the Vested
portion of the Principal on the Maturity Date. For purposes of this Note,
“Vested” means the percentage of the Principal that has vested (i.e., has become
payable to the Holder) in accordance with this Section 4.

 

(b) Calculation. The Vested Principal of the Note due at the Maturity Date shall
be calculated each year based on the average annual consolidated EBITDA of the
Company for each of the years ended December 31, 2020, 2021 and 2022. The EBITDA
for each year shall be divided by $1.4 million multiplied by 100 to obtain the
vested CSN percentage (the “Vested CSN Percentage”). The Vested Principal for
each year shall be equal to the Vested CSN Percentage for that year multiplied
by $350,000.00. To the extent that the Vested CSN Percentage for the subject
year is less than 80%, no portion of the Note for that year shall vest. To the
extent that the Vested CSN Percentage for the subject year is equal to or
greater than 120%, the Vested Principal shall be equal to $420,000.00 for that
year and no more. For the avoidance of doubt and for purposes of illustration an
example vesting calculation is attached hereto as Exhibit A.

 

(c) For purposes of this Section 4, “EBITDA” means the earnings before interest,
taxes, depreciation and amortization expenses, in accordance with generally
accepted accounting principles applied on a basis consistent with the accounting
policies, practices and procedures used to prepare the Company’s financial
statements as of the Closing Date, which shall include any state and federal tax
credits (including any research and development tax credit) received on behalf
of the Company and, which shall exclude i) any management fees or transition
expenses payable to Buyer Parent or any subsidiary or affiliate of Buyer Parent
and the salaries, independent contractor payments, transition expenses of any
additional management personnel in addition to Seller collectively in excess of
$130,000 per annum, and ii) all fees, charges, commissions, and expenses in any
way related to the Acquisition.

 



2

 

 

5. Events of Default. In the event that any of the following (each, an “Event of
Default”) shall occur:

 

(a) Non-Payment. The Company shall default in the payment of the Vested portion
of the Principal of, or accrued Interest on the Vested portion of Principal of,
this Note as and when the same shall become due and payable, whether by
acceleration or otherwise; or

 

(b) Default in Covenants. The Company shall default in any material manner in
the observance or performance of any covenants or agreements set forth in the
Purchase Agreement, this Note, or any other agreement entered into on connection
with the transactions contemplated by the Purchase Agreement (collectively, the
“Transaction Documents”); or

 

(c) Breach of Representations and Warranties. The Company materially breaches
any representation or warranty contained in the Transaction Documents; or

 

(d) Illegality of Note. Any court of competent jurisdiction issues an order
declaring the Note or any provision thereunder to be illegal; or

 

(e) Bankruptcy. The Company shall: (i) admit in writing its inability to pay its
debts as they become due; (ii) apply for, consent to, or acquiesce in, the
appointment of a trustee, receiver, sequestrator or other custodian for the
Company or any of its property, or make a general assignment for the benefit of
creditors; (iii) in the absence of such application, consent or acquiesce in,
permit or suffer to exist the appointment of a trustee, receiver, sequestrator
or other custodian for the Company or for any part of its property; or (iv)
permit or suffer to exist the commencement of any bankruptcy, reorganization,
debt arrangement or other case or proceeding under any bankruptcy or insolvency
law, or any dissolution, winding up or liquidation proceeding, in respect of the
Company, and, if such case or proceeding is not commenced by the Company or
converted to a voluntary case, such case or proceeding shall be consented to or
acquiesced in by the Company or shall result in the entry of an order for
relief; or

 

(f) Change of Control. There is a change of control of the Company by reason of
the sale of 51% or more of the stock of the Company or a sale of substantially
all the assets of the Company

 

then, and so long as such Event of Default is continuing for a period of two (2)
business days in the case of non-payment under Section 5(a) or for a period of
thirty (30) calendar days in the case of events under Sections 5(b) through 5(d)
(and the event which would constitute such Event of Default, if curable, has not
been cured), by written notice to the Company from the Holder, all obligations
of the Company under this Note shall be immediately due and payable without
presentment, demand, protest or any other action nor obligation of the Holder of
any kind, all of which are hereby expressly waived, and Holder may exercise any
other remedies the Holder may have at law or in equity. If an Event of Default
specified in Section 5(e) above occurs, the Vest portion of the Principal of,
and accrued Interest thereon, shall automatically, and without any declaration
or other action on the part of any Holder, become immediately due and payable.

 



3

 

 

6. Affirmative Covenants of the Company. The Company hereby agrees that, so long
as the Note remains outstanding and unpaid, or any other amount is owing to the
Holder hereunder, the Company will:

 

(a) Corporate Existence and Qualification. Take the necessary steps to preserve
its corporate existence and its right to conduct business in all states in which
the nature of its business requires qualification to do business;

 

(b) Compliance with Law. Comply with the charter and bylaws or other
organizational or governing documents of the Company, and any law, treaty, rule
or regulation, or determination of an arbitrator or a court or other
governmental authority, in each case applicable to or binding upon the Company
or any of its property or to which each of the Company or any of its properties
is subject;

 

(c) Taxes. Duly pay and discharge all taxes or other claims, which might become
a lien upon any of its property except to the extent that any thereof are being
in good faith appropriately contested with adequate reserves provided therefor;

 

(d) Further Assurances. The Company shall execute and deliver any and all such
further documents and take any and all such other actions as may be reasonably
necessary or appropriate to carry out the intent and purposes of this Note and
to consummate the transactions contemplated herein.

 

7. Subordination.

 

(a) All claims of the Holder to the Principal, Interest, and any other amounts
at any time owed under this Note (collectively, “Junior Indebtedness”) is hereby
expressly subordinated in right of payment, as herein set forth, to the prior
payment in full of all Senior Indebtedness (as defined below). No payment under
Junior Indebtedness shall be made by the Company, nor shall the Holder exercise
any remedies under the Junior Indebtedness (including taking any legal action
(whether judicial or otherwise) to collect the Junior Indebtedness), if, at the
time of such payment, exercise or immediately after giving effect thereto, (i)
there shall exist any “Default” or “Event of Default” under any agreements
governing any of the Senior Indebtedness or (ii) the maturity of any of the
Senior Indebtedness has been accelerated and such acceleration has not been
waived or such Senior Indebtedness has not been paid in full; provided, however,
that (x) in the event that the holder of any Senior Indebtedness accelerates
such Senior Indebtedness, then the Holder may accelerate the indebtedness
evidenced by this Note, and (y) if the Company is permitted under the terms of
the Senior Indebtedness to pay an amount due and owing under this Note and fails
to make such payment, then so long as the terms of the Senior Indebtedness do
not prohibit such action, the Holder may exercise its rights to be paid such
amount, but only such amount (and Holder shall not be permitted to accelerate
hereunder).

 



4

 

 

(b) Upon any payment or distribution of assets of the Company of any kind or
character, whether in cash, property or securities, to creditors upon any
dissolution or winding up or total or partial liquidation or reorganization of
the Company, whether voluntary or involuntary or in bankruptcy, insolvency,
receivership or other proceedings, all Senior Indebtedness of the Company shall
first be paid in full, or payment thereof provided for in money, before any
payment is made under Junior Indebtedness; and upon any such dissolution or
winding up or liquidation or reorganization, any distribution of assets of the
Company of any kind or character, whether in cash, property or securities, to
which the Holder as holder of the Junior Indebtedness would be entitled except
for the provisions hereof, shall be paid by the Company or by any receiver,
trustee in bankruptcy, liquidating trustee, agent or other person making such
payment or distribution, or by the Holder if received by Holder, directly to the
holder of the Senior Indebtedness, or its representatives, to the extent
necessary to pay all such Senior Indebtedness in full, in money, after giving
effect to any concurrent prepayment or distribution to or for the benefit of the
holders of such Senior Indebtedness, before any payment or distribution is made
to the Holder with respect to the Junior Indebtedness.

 

(c) If the holders of the Senior Indebtedness in good faith believe Holder may
fail to timely file a proof of claim in any such proceeding, the holder(s) of
the Senior Indebtedness may do so for Holder.

 

(d) In the event that any payment or distribution of assets of the Company of
any kind or character, whether in cash, property or securities, prohibited by
the foregoing shall be received by the Holder before all the Senior Indebtedness
is paid in full, or provisions made for such payment, in accordance with its
terms, such payment or distribution shall be held for the benefit of, and shall
be paid over or delivered to, the holders of the Senior Indebtedness or their
representative or representatives, as their respective interests may appear, for
application to the payment of all the Senior Indebtedness remaining unpaid to
the extent necessary to pay all such Senior Indebtedness in full, in money, in
accordance with its terms, after giving effect to any concurrent payment or
distribution to or for the holders of such Senior Indebtedness.

 

(e) The provisions hereof are solely for the purpose of defining the relative
rights of the holders of the Senior Indebtedness on the one hand and the Holder
as holder of the Junior Indebtedness on the other hand, and nothing herein shall
impair, as between the Company and the Holder, the obligations of the Company
under the Junior Indebtedness, which are unconditional and absolute. With this
in mind, notwithstanding the other provisions of this Section 7, if and so long
as all documents governing the Senior Indebtedness permit one of the actions
restricted by this Section 7, the restriction shall be waived and the restricted
action permitted hereunder.

 

(f) No right of any present or future holder of any Senior Indebtedness to
enforce the subordination as herein provided shall at any time in any way be
prejudiced or impaired by any act or failure to act on the part of the Company
or any act or failure to act, in good faith, by any such holder of the Senior
Indebtedness, or any noncompliance by the Company with the terms, provisions and
covenants hereof, regardless of any knowledge thereof any holder of the Senior
Indebtedness may have or be otherwise charged with. Without in any way limiting
the generality of the foregoing, the holders of the Senior Indebtedness may, at
any time and from time to time, without the consent of or notice to the Holder,
without incurring responsibility to the Holder and without impairing or
releasing the subordination provided in this Note or the obligations hereunder
of the Holder to the holders of the Senior Indebtedness, do any one or more of
the following: (i) change the manner, place or terms of payment or extend the
time of payment of, or create, renew or alter, the Senior Indebtedness, or
otherwise amend or supplement in any manner the Senior Indebtedness or any
instrument evidencing the same or any agreement under which the Senior
Indebtedness is outstanding; (ii) sell, exchange, release or otherwise deal with
any property pledged, mortgaged or otherwise securing the Senior Indebtedness;
(iii) release any person liable or contingently liable in any manner for the
payment or collection of the Senior Indebtedness; and/or (iv) exercise or
refrain from exercising any rights against the Company or any other person.

 



5

 

 

(g) Each holder of any Senior Indebtedness, whether such Senior Indebtedness was
created or acquired before or after the issuance of this Note, shall be entitled
to rely on the subordination provisions set forth in this Note.

 

(h) Notwithstanding the provisions of this Section 7, the Holder shall not be
charged with knowledge of the existence of facts which would prohibit the making
of any payments on the Junior Indebtedness unless and until the holder(s) of the
Senior Indebtedness or their representatives send written notice to Holder of
same.

 

(i) Subject to the payment in full of all the Senior Indebtedness, Holder as
holder of the Junior Indebtedness shall be subrogated to the rights of the
holders of the Senior Indebtedness to receive payments or distributions of
assets of the Company applicable to the Senior Indebtedness until the Senior
Indebtedness shall be paid in full.

 

(j) The Holder shall confirm (in writing) the above subordination provisions if
requested by any holder of the Senior Indebtedness, and shall execute and
deliver such additional subordination agreements, consistent with the foregoing
as any holder of Senior Indebtedness may require.

 

(k) For purposes hereof, “Senior Indebtedness” means, with respect to the
Company, all indebtedness of the Company, whether outstanding on the date of the
execution of this Note or thereafter created, to banks, insurance companies,
other financial institutions, private equity funds, hedge funds or other similar
funds, unless in the instrument creating or evidencing such indebtedness it is
provided that such indebtedness is not senior in right of payment to this Note.
Senior Indebtedness shall also include indebtedness for taxes owed to federal or
state agencies and other indebtedness of the Company, as the case may be, that
by operation of law has a right that is senior to the Junior Indebtedness.

 

8. Mutilated, Destroyed, Lost or Stolen Note. If this Note shall become
mutilated or defaced, or be destroyed, lost or stolen, the Company shall execute
and deliver a new note of like Principal amount in exchange and substitution for
the mutilated or defaced Note, or in lieu of and in substitution for the
destroyed, lost or stolen Note. In the case of a mutilated or defaced Note, the
Holder shall surrender such Note to the Company. In the case of any destroyed,
lost or stolen Note, the Holder shall furnish to the Company: (i) evidence to
its satisfaction of the destruction, loss or theft of such Note and (ii) such
security or indemnity (which shall not include the posting of any bond) as may
be reasonably required by the Company to hold the Company harmless.

 



6

 

 

9. Waiver of Demand, Presentment, etc. The Company hereby expressly waives
demand and presentment for payment, notice of nonpayment, protest, notice of
protest, notice of dishonor, notice of acceleration or intent to accelerate,
bringing of suit and diligence in taking any action to collect amounts called
for hereunder and shall be directly and primarily liable for the payment of all
sums owing and to be owing hereunder, regardless of and without any notice,
diligence, act or omission as or with respect to the collection of any amount
called for hereunder. The Company agrees that, in the event of an Event of
Default, to reimburse the Holder for all reasonable costs and expenses
(including reasonable legal fees of one counsel) incurred in connection with the
enforcement and collection of this Note.

 

10. Payment. All payments with respect to this Note shall be made in lawful
money of the United States of America, at the address of the Holder as of the
date hereof or as designated in writing by the Holder from time to time. The
receipt by the Holder of immediately available funds shall constitute a payment
of the Principal and Interest hereunder and shall satisfy and discharge the
liability for Principal and Interest on this Note to the extent of the sum
represented by such payment. Payment shall be credited first to the accrued
Interest then due and payable and the remainder applied to Principal.

 

11. Assignment. The rights and obligations of the Company and the Holder of this
Note shall be binding upon, and inure to the benefit of, the successors and
permitted assigns of the parties hereto. To complete an assignment or transfer
this Note, the Holder shall deliver a completed and executed Form of Assignment
attached hereto as Exhibit B and surrender and deliver this Note, duly endorsed,
to the Company’s office or such other address which the Company shall designate,
upon receipt of which a new Note, in substantially the form of this Note (any
such new Note, a “New Note”), evidencing the portion of this Note so transferred
shall be issued to the transferee and a New Note evidencing the remaining
portion of this Note not so transferred, if any, shall be issued to the
transferring Holder. The acceptance of the New Note by the transferee thereof
shall be deemed the acceptance by such transferee of all of the rights and
obligations in respect of the New Note that the Holder has in respect of this
Note. Interest and Principal are payable only to the registered Holder of this
Note set forth on the books and records of the Company. Any assignment pursuant
to this Section 11 remains subject to the occurrence of the Contingency Event.

 

12. Waiver and Amendment. Any provision of this Note, including, without
limitation, the due date hereof, and the observance of any term hereof, may be
amended, waived or modified (either generally or in a particular instance and
either retroactively or prospectively) only with the written consent of the
Company and the Holder.

 

13. Notices. Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
given in accordance with the provisions of the Purchase Agreement.

 

14. Governing Law. This Note shall be governed in all respects, including
validity, interpretation and effect, by the internal laws of the State of Idaho.

 

15. Headings. The descriptive headings contained in this Note are included for
convenience of reference only and will not affect in any way the meaning or
interpretation of this Note.

 

16. Severability. If one or more provisions of this Note are held to be
unenforceable under applicable law, such provisions shall be excluded from this
Note, and the balance of this Note shall be interpreted as if such provisions
were so excluded and shall be enforceable in accordance with its terms.

 

[Signature Page Follows]

 



7

 

 

IN WITNESS WHEREOF, the undersigned have caused this Note to be issued as of the
date first above written.

 

  1847 Cabinets Inc.         By: /s/ Kenneth Yuan   Name:  Kenneth Yuan   Title:
Chief Executive Officer

 



 

 

 

EXHIBIT A

 

Note Vesting Example

 

Year 1:

 

  ● Average annual consolidated EBITDA of the Company for the year ending
December 31, 2020 equals $1,500,000.

 

  ● Then the Vested CSN Percentage for year 2020 equals 107.14%
(1,500,000/1,400,000 * 100). The CNS Percentage for year ending 2020 falls
within the range of 80% to 120%.

 

  ● Therefore, the Principal will Vest for year 2020 in the amount of $374,990
($350,000 * 1.0714).

 

Year 2:

 

  ● Average annual consolidated EBITDA of the Company for the year ending
December 31, 2021 equals $600,000.

 

  ● Then the Vested CSN Percentage for year 2020 equals 42.86%
(600,000/1,400,000 * 100).

 

  ● The CNS Percentage for year ending 2021 falls below the range of 80% to
120%.

 

  ● Therefore, the Principal will Vest for year 2021 in the amount of $0.00.

 

Year 3:

 

  ● Average annual consolidated EBITDA of the Company for the year ending
December 31, 2022 equals $2,000,000.

 

  ● Then the Vested CSN Percentage for year 2020 equals 142.86%
(2,000,000/1,400,000 * 100).

 

  ● The CNS Percentage for year ending 2021 falls above the range of 80% to
120%.

 

  ● Therefore, the Principal will Vest for year 2022 in the amount of $420,000
(cap).

 

Total Vested principal amount over Term equals $794,990 (374,990 + 420,000).
Interest will be calculated based on the forgoing Vested principal amount as
accrued at the rate of 8% per annum from the date of issuance of the Note until
such Vested portion is repaid in full on the Maturity Date.

 



 

 

 

EXHIBIT B

 

Form of Assignment

 

TO: 1847 Cabinets Inc.,

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
___________________ (name), __________________________________________
(address), US$____________ of 8% Vesting Promissory Note (“Note”) of 1847
Cabinets Inc. (the “Company”), including any and all accrued and unpaid interest
owing thereon, registered in the name of the undersigned on the records of the
Company represented by the within certificate, and irrevocably appoints
___________________ the attorney of the undersigned to transfer the said
securities on the books or register with full power of substitution.

 

DATED this ________ day of, __________________, 20 ____.

 

 

_______________________________
(Signature of Registered Note Holder)

 

 

________________________________
(Print name of Registered Note Holder)

 



Instructions:

 

1.Signature of Holder must be the signature of the person appearing on the face
of the Note.

 

2.If the transfer of Note is signed by a trustee, executor, administrator,
curator, guardian, attorney, officer of a corporation or any person acting in a
fiduciary or representative capacity, the certificate must be accompanied by
evidence of authority to sign satisfactory to the Company.

 

 



 

 